Appeal by plaintiffs from a judgment dismissing their complaint, entered after a trial in the Supreme Court, Ulster County, before the court without a jury. The action involved the title to and possession of real estate situate in the town of Denning, Ulster County. The plaintiff Scherer claimed to be the record owner, and also to have title by virtue of adverse possession and user. The court below held the record title to be in the defendant and that plaintiffs had failed to establish adverse user within the statutory period. Judgment affirmed, with costs. Brewster, Foster, Russell and Deyo, JJ., concur; Hill, P. J.: I concur in spite of the erroneous receipt of expert testimony concerning the chain of title. [See 275 App. Div. 730.]